Title: General Orders, 5 October 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Octr 5th 1775
Parole Quebec.Countersign Roxborough.


Lieut. Zachariah Walker tried at a General Court martial whereof Col. Varnum was presdt—for “Cowardice in the action upon Bunkers-hill the 17th of June last”—The Court on Consideration of the Evidence, are unanimously of opinion, that the prisoner is not guilty, of the charge against him—The General commands the prisoner to be instantly released.
